DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  Claim 1, pg. 67 line 3, filed 2/19/2021, repeats “the second” which appears that the claim should read “…one of the second subset of content…”  Claims 9 and 17 have the similar minor informality. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-10, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and further in view of McMillan; Francis Gavin US 20130251189 A1 (hereafter McMillian).
Regarding claim 1 “A method carried out by a content-presentation device of a content-modification system that includes a content-distribution system,” Gordon para 32 and Fig. 1 teaches media system 108 is a content presentation device in a system comprising content replacement system 110; Regarding “the method comprising: making a first determination of an upcoming content-modification opportunity in content data received by the content-presentation device on an identified channel from the content-distribution system” Gordon para 138-146 media system 108 is able to identify upcoming advertisement insertion points by detecting, extracting, and generating fingerprints obtained from content frames; para 154, 222-223 media system 108 obtains fingerprint data for a channel ; Regarding “wherein identification of the channel is based on a match between first reference fingerprint data representing a first transmitted portion of the content data transmitted by the content-distribution system and first query fingerprint data representing at least a portion of the received content data, wherein the received content data comprises a sequence of content frames received at a source frame rate, and wherein the first query fingerprint data are generated by the content-presentation device from a first subset of content frames by sampling a first received portion of the received sequence of content frames at a first sampling rate that is less than the source frame rate” Gordon para 195-197 teaches the media system 108 to determine matches between received reference fingerprints (reference fingerprint) obtained from a content distribution system 110 and comparison fingerprints (query fingerprints) generated by the media system 108 wherein the comparison fingerprint generated by system 108 has a lower sampling rate (e.g., using a single frame in Gordon para 211); Gordon para 155 fingerprint data includes channel and the time until the next advertisement begins; Gordon further teaches wherein the received content data comprises a sequence of content frames received at a source frame rate as 
	Regarding “receiving second reference fingerprint data representing a second transmitted portion of the content data transmitted by the content-distribution system, the second reference fingerprint data comprising a sequence of reference fingerprints received at the source frame rate, wherein the second transmitted portion follows the first transmitted portion” Gordon para 222-223 teaches the Media System 108 receives (1151) one or more reference fingerprints for the received sequence of media content from the server system (e.g., Content Replacement System 110).  In some embodiments, the reference fingerprints are received as a stream of reference fingerprints (e.g., the reference fingerprints are sent sequentially over a period of time in an order determined in accordance with a progression of the reference sequence of media content from which they were generated). Regarding “in response to making the first determination, switching from the first sampling rate to a second, higher sampling rate, wherein the second sampling rate is no greater than the source frame rate; obtaining a second subset of content frames by sampling a second received portion of the received sequence of content frames at the second sampling rate, wherein the second received portion follows the first received portion; generating second query fingerprint data from the second subset of content frames, the second query fingerprint data comprising a sequence of second query fingerprints, each respectively derived from a respective one of the second the second subset of content” Gordon teaches increasing sampling rate from a weak first comparison fingerprint to a second stronger comparison fingerprint with a sample that is less than or equal to the media sequence wherein Gordon [0177-0178, 0280] In some embodiments, before the replacement media content is used to replace the first sequence of media content at the Media System 108, the Content Replacement System 110 verifies that the first sequence of media content is the identified sequence of media content. In one embodiment, the fingerprints discussed above are weak fingerprints (i.e., fingerprints that include a relatively small amount of information, such as a fingerprint that is generated using two blocks of a single frame of the media content) that is not sufficient to uniquely identify the sequence of media content, but is sufficient to identify a likely candidate for the first sequence of media content when correlated with other available information (e.g., the approximate time that the fingerprint was processed). In this embodiment, after the sequence of media content has been preliminarily identified the Media System 108 generates a stronger fingerprint (i.e. a fingerprint that includes a relatively larger amount of information, such as a fingerprint generated using every block in a single frame of the media content) that is sufficient to uniquely identify the media sequence. This strong fingerprint is compared with a corresponding fingerprint for the identified sequence of media content. If the strong fingerprint matches, then the match is verified, and the replacement media content is sent to the Media System 108 Gordon para 165 teaches media device 108 generates a subset of comparison fingerprints (query fingerprints) to compare against reference fingerprints; 
Regarding “computationally interpolating between the second query fingerprints of the sequence of second query fingerprints to compensate for timing jitter in the sequence second query fingerprints caused by frame jitter in the second subset of content frames, and to thereby align the second query fingerprint data with the second reference fingerprint data; and determining whether or not the aligned second query fingerprint data matches the second reference fingerprint data to at least a matching threshold” Gordon teaches computationally interpolating between comparison fingerprints and reference 
	In an analogous art, McMillian teaches a motivation and embodiments to support the inferences that a person of ordinary skill in the art would have made based on the teachings of Gordon. For example, McMillian para 0025 teaches switching between higher and lower sampling rates to generate fingerprints to balance processing power wherein an audience measurement system 100 can quickly identify the monitored media using, for example, high resolution signatures, and then perform continuous, efficient real-time monitoring using, for example, lower resolution signatures, which may utilize less processing power for signature matching than is utilized when matching the high resolution signatures. More importantly, McMillian para 0066 teaches:
“… the signature interval adjuster 315 can measure signal strength (e.g., such as in terms of signal power, signal energy, signal volume, signal amplitude, etc.), signal-to-noise ratio, noise content, etc. At block 1010, the signature interval adjuster 315 adjusts the sampling interval between monitored signatures of the second type (e.g., the light, low resolution signatures) that are generated by the signature processor 210 (e.g., by the type 2 signature generator 310 of the signature processor 210).  For example, the signature interval adjuster 315 can increase the interval between the monitored signatures of the second type (or, in other words, decrease 

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s invention for a media system device (i.e., content presentation device) in a system comprising content replacement system 110 to dynamically generate comparison fingerprints (i.e., query fingerprints generated at different sampling rates) using dynamic sampling rate or statistical measures to compare with reference fingerprints transmitted at a source frame rate from a content-distribution system source over a network in order to identify advertisement opportunities with a media content stream related to the reference fingerprints while taking into account the processing power of the media system device to balance accuracy and speed of identification without introducing system latency (jitter) and incorporate known elements of McMillians invention disclosing measured characteristic(s) of received signals indicate that the monitored media signal(s) is(are) strong and/or are not noisy, but can decrease the interval between the monitored signatures of the second type (or, in other words, increase the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) weak and/or are noisy in order to improve a media device’s ability to adjust processing power to address latency, speed and accuracy issues when identifying fingerprints. 


Regarding claim 2 “wherein the second subset of content frames comprises frames selected from the second received portion of the received sequence of content frames, and wherein sampling the second received portion of the received sequence of content frames at the second sampling rate comprises down-sampling the second received portion by one of: (i) skipping a set number of frames in between each selected frame of the second received portion, or (ii) selecting each respective frame of the second received portion that is within a time-tolerance of an expected frame periodicity corresponding to the second sampling rate” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein McMillian para 0025 teaches switching between higher and lower sampling rates to generate fingerprints to balance processing power wherein an audience measurement system 100 can quickly identify the monitored media using, for example, high resolution signatures, and then perform continuous, efficient real-time monitoring using, for example, lower resolution signatures, which may utilize less processing power for signature matching than is utilized when matching the high resolution signatures. More importantly, McMillian para 0066 teaches:
“… the signature interval adjuster 315 can measure signal strength (e.g., such as in terms of signal power, signal energy, signal volume, signal amplitude, etc.), signal-to-noise ratio, noise content, etc. At block 1010, the signature interval adjuster 315 adjusts the sampling interval between monitored signatures of the second type (e.g., the light, low resolution signatures) that are generated by the signature processor 210 (e.g., by the type 2 signature generator 310 of the signature processor 210).  For example, the signature interval adjuster 315 can increase the interval between the monitored signatures of the second type (or, in other words, decrease the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) strong and/or are not noisy, but can decrease the interval between the monitored signatures of the second type (or, in other words, increase the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) weak and/or are noisy.  Processing returns to block 1005 and blocks subsequent thereto to enable the signature interval adjuster 315 to continue to adjust the sampling intervals between the monitored signatures based on the measured characteristic(s) of the monitored media signal(s).
McMillian para 38 teaches utilizing alignment of comparison and reference fingerprints: “For example, if the signature interval adjuster 315 determines that strong audio and/or video signals have been obtained from the monitored media device 110, then the signature interval adjuster 315 can 

Regarding claim 6, “wherein the content data comprises video data, and wherein the content frames comprise video frames” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Gordon para 138-146 media system 108 is able to identify upcoming advertisement insertion points by detecting, extracting, and generating fingerprints obtained from content frames; para 154, 222-223 media system 108 obtains fingerprint data for a channel. Gordon para 195-197 teaches the media system 108 to determine matches between received reference fingerprints (reference fingerprint) obtained from a content distribution system 110 and comparison fingerprints (query fingerprints) generated by the media system 108 wherein the comparison fingerprint generated by system 108 has a lower sampling rate (e.g., using a single frame in Gordon para 211); Gordon para 155 fingerprint data includes channel and the time until the next advertisement begins; Gordon further teaches wherein the received content data comprises a sequence of content frames received at a source frame rate as receiving each frame of the content and a reference fingerprint for each frame wherein Gordon para 222-223 teaches the Media System 108 receives (1151) one or more reference fingerprints for the received sequence of media content from the server 
Regarding the content-presentation device claims 9-10 and 14, the claims are grouped and rejected with the method claims 1-2 and 6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-2 and 6 and because the steps of the method are easily converted into elements of a computer device for implementing processes by one of ordinary skill in the art. 
Regarding the non-transitory computer readable media claim 17, the claim is grouped and rejected with the method claim 1-2 and 6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-2 and 6 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 




Claims 3-5, 7-8, 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and further in view of McMillan; Francis Gavin US 20130251189 A1 (hereafter McMillian) and in further view of Ramanathan; Prashant et al. US 20100318515 A1 (hereafter Ramanathan) .
Regarding claim 3, “wherein computationally interpolating between the second query fingerprints of the sequence of second query fingerprints to compensate for timing jitter in the sequence second query fingerprints comprises: determining a respective expected timing alignment of each respective second query fingerprint in the sequence of second query fingerprints; at each respective expected timing alignment, identifying from among the sequence of second query fingerprints a respective lower fingerprint prior to the expected timing alignment, and a respective upper fingerprint after to the expected timing alignment; and at each respective expected timing alignment, computing a respective weighted average query fingerprint of the lower and upper fingerprints, using respective time differences between respective expected timing alignment and the lower and upper fingerprints as weighting factors” is further rejected on obviousness grounds as discussed in the rejection of claim 1, however, Gordon and McMillian do not use the term “weighting factors.” (See Gordon para 292-298 sample values of comparison fingerprints and reference fingerprints must align comprise statistical values such as luminance, radiant emittance, chromatic quality and hashing function;  See also McMillian para 0025 teaches switching between higher and lower sampling rates to generate fingerprints to balance processing power wherein an audience measurement system 100 can quickly identify the monitored media using, for example, high resolution signatures, and then perform continuous, efficient real-time monitoring using, for example, lower resolution signatures, which may utilize less processing power for signature matching than is utilized when matching the high resolution signatures. More importantly, McMillian para 38 teaches utilizing alignment of comparison and reference fingerprints“ For example, if the signature interval adjuster 315 determines that strong audio and/or video signals have been obtained from the monitored media device 
	In an analogous art, Ramanathan teaches a media fingerprinting identification system and teaches a global gradiant value comprising weighting of the global gradient values (para 66, 70-83 – For dynamic frame selection, a frame selection period is also specified. The frame selection algorithm and period affects the total processing time, the number of signatures generated, as well as the accuracy of the results.).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s and McMillian and incorporate known elements of Ramanathan invention disclosing dynamic frame selection, a frame selection period is also specified where a frame selection algorithm and period affects the total processing time, the number of signatures generated, as well as the accuracy of the results in order to improve a media device of Gordon and McMillian to further to adjust processing power to address latency, speed and accuracy issues when identifying fingerprints. 

Regarding claim 4, “wherein a sequence of the respective weighted average fingerprints form the aligned second query fingerprint data, and wherein determining whether or not the aligned second query fingerprint data matches the second reference fingerprint data to at least the matching threshold comprises: computing a sliding-window correlation of the aligned second query fingerprint data with the second reference fingerprint data; and determining whether or not a maximum of computed correlations over the sliding window equals or exceeds the matching threshold” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Gordon para 211, 243, 272 further teaches dynamically updating buffered content and also teaches heuristics are used to identify content that is more likely to be the unknown content, and; para 101 further teaches acquiring and processing media content for transmission to viewers in real time includes buffering at least a portion of the content (e.g., transmitting the media content with an eight second delay to compensate for any variations in the rate at which the media content is being received by the Content Provider 102). See also McMillian para 53, 66 – dynamically adjusting resources and disclosing example processes of FIGS. 5-10 may be implemented using coded instructions (e.g., computer readable instructions) stored on a tangible computer readable medium such as a hard disk drive, a flash memory, a read-only memory (ROM), a CD, a DVD, a cache, a random-access memory (RAM) and/or any other storage media in which information is stored for any duration (e.g., for extended time periods, permanently, brief instances, for temporarily buffering, and/or for caching of the information).
Regarding claim 5, “wherein the sequence of second query fingerprint has an expected periodicity equal to the inverse of the second sampling rate, and wherein determining the respective expected timing alignment of each respective second query fingerprint in the sequence of second query fingerprints comprises determining times corresponding to the expected periodicity with respect to a start of a time window” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein the combination of Gordon and McMillian disclose that the comparison fingerprints must be equal to the 
Regarding claim 7, “wherein each second query fingerprint comprises a global intensity of a respective second query video frame of the second subset of content frames, and a set of local intensities and corresponding spatial frame coordinates of the respective second query video frame, and wherein computationally interpolating between the second query fingerprints of the sequence of second query fingerprints comprises generating respective interpolated second query fingerprints by computing interpolations of (i) the global intensities and (ii) the sets of local intensities between pairs of consecutive second query fingerprints” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Ramanathan teaches a media fingerprinting identification system and teaches a global gradiant value comprising weighting of the global gradient values (para 66, 70-83 – For dynamic frame selection, a frame selection period is also specified. The frame selection algorithm and period affects the 
Regarding claim 8, “wherein each reference fingerprint in the sequence of the second reference fingerprint data comprises a global intensity of a respective video frame of the second transmitted portion of the content data, and a set of local intensities and corresponding spatial frame coordinates of the respective video frame, and wherein determining whether or not the aligned second query fingerprint data matches the second reference fingerprint data to at least a matching threshold comprises computing respective hamming distances between the respective interpolated second query fingerprints and the second reference fingerprints” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Ramanathan teaches a media fingerprinting identification system and teaches a global gradiant value comprising weighting of the global gradient values (para 66, 70-83 – For dynamic frame selection, a frame selection period is also specified. The frame selection algorithm and period affects the total processing time, the number of signatures generated, as well as the accuracy of the results.). See also - Gordon teaches a sliding window for comparing a six second window at two seconds at a time in “para [0297] In some embodiments, identifying the subset of reference fingerprints is performed using (1462) a hashing function that uses the one or more statistical measures as inputs. In some embodiments, a hash table for the hashing function is generated (1464) after the unknown sequence of media content has been transmitted from a content provider and before the unknown sequence of media content is scheduled to be displayed at a media system. In some embodiments, a plurality of hash tables are generated (1466), each hash table corresponding to units of reference sequences of media content that have been broadcast for display during a respective broadcast window (e.g., for a two second broadcast window, each hash table would correspond to the fingerprints of all of the frames for the television channels broadcast for display during the two second broadcast window). In some embodiments, there is a six second buffer between when a unit of content is broadcast and when it is to be displayed, and thus there are three separate hash tables that are generated based on fingerprints for the frames in the six second buffer (e.g., a first hash table for all of the frames to be displayed in 0-2 seconds, a second hash table 
Regarding the content-presentation device claims 11-13 and 15-16, the claims are grouped and rejected with the method claims 3-5 and 7-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 3-5 and 7-8 and because the steps of the method are easily converted into elements of a computer device for implementing processes by one of ordinary skill in the art. 
Regarding the non-transitory computer readable media claim 18-19, the claim is grouped and rejected with the method claim 3-4 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 3-4 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421